Daniel, J.
Ordinarily, it is not the course of the Court to refer partnership accounts to the master to be reported on, with a set of instructions from the Court, as appears to have been desired by the parties, when the proceedings were drawn, but no motion was made to that effect, "When the master’s report comes in, if either party is dissatisfied with it, he may except to it or any part of it, and the exceptions thus made will thereafter be argued, and decided on by the Court. We think that there must in the first place be a reference to the master, and a report by him on their account. Let it be referred.
Per Curiam.
Ordered accordingly.